DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/10/2022 amendment.
Claims 2-5 and 9-12 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2019/0239395).
Regarding claim 8, Joshi et al. (Figure 5, see also Paragraph 37 and Figures 1-3: The Figure 5 embodiment is a variation of the Figure 1 embodiment) discloses a flow-boiling canopy wick comprising: a first layer (132) configured to be disposed on a heated layer (130),
A second layer (140) being parallel to the first layer (Figure 5) and having a first side and an opposing second side (Annotated Figure 5), the second side of the second layer being spaced apart from the first layer to define a vapor space between the second layer and the first layer (Figure 5, see also Figure 1: See arrows indicating a flow direction of vapor), the second layer defining a liquid channel formed along the first side configured to receive a liquid flowing in a flow direction generally parallel to and along the first side of the second layer (Figure 5, see also Figure 1: See arrows indicating a flow direction of liquid).
Joshi et al. further discloses the second layer having a plurality of perforations (142) fluidly open between the vapor space and the liquid channel (Figure 5, see also Figure 1), the plurality of perforations configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The perforations facilitate vapor flow from the vapor space to the liquid channel), the second layer further having a pair of levees (Annotated Figure 3: See sidewalls) and a top wall (Annotated Figure 3) extending between the pair of sidewalls to define an enclosed channel (i.e. defined by the liquid channel) (Figure 1 and Annotated Figure 3) adjacent at least one of the plurality of perforations (Figure 5, see also Figures 1-3), the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel (Figure 1) to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon (Annotated Figures 2 and 5, see also Figure 1: The very presence of the sidewalls at least partially directs vapor to flow around liquid flowing within the sidewalls), and
A plurality of permeable posts (135) extending between the monolayer and the distribution layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3), each of the plurality of permeable posts being generally transverse to the second layer (Figure 5, see also Figure 1: The plurality of permeable posts extend in a direction that is perpendicular to the second layer) and configured to permit capillary liquid flow from the second layer to the first layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The permeable posts 135 are configured to wick working fluid from the second layer 140 to the first layer 132).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “the plurality of perforations configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel” (lines 9-10) and “the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon” (lines 14-16), and “configured to permit capillary liquid flow from the distribution layer to the monolayer” (line 19), constitute functional limitations, there being no differentiating structure recited.
In the instant case, since Joshi as modified by Hossein discloses the structural elements of a flow-boiling canopy wick as recited in claim 8 it is not evident how the flow-boiling canopy wick as disclose by Joshi as modified by Yang and Hossein is not configured to operate in the same manner that applicant’s flow-boiling canopy wick configured to operate.
Regarding claim 13, Joshi et al. discloses a flow-boiling canopy wick as discussed above, where the plurality of perforations are disposed in a periodic arrangement (Figure 5, see also Figures 1-3).
Regarding claim 14, Joshi et al. discloses a flow-boiling canopy wick as discussed above, where the plurality of permeable posts are each configured to permit the liquid to travel from the second layer down to the first layer there through (Figure 5 and Paragraphs 37-38, see also Figures 1-3).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “configured to permit the liquid stream to travel from the distribution layer down to the monolayer there through” (lines 2-3) constitute functional limitations, there being no differentiating structure recited.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2019/0239395), and further in view of Yang et al. (US 2013/0112377).
Regarding claim 1, Joshi et al. (Figure 5, see also Paragraph 37 and Figures 1-3: The Figure 5 embodiment is a variation of the Figure 1 embodiment) discloses a flow-boiling canopy wick comprising: a monolayer (132) configured to be disposed on a layer (130).  However, Joshi et al. does not explicitly teach or disclose the layer as copper.
Yang et al. teaches a flow-boiling canopy wick, where Yang et al. acknowledges that copper is old and well-known in the art of heat dissipation devices (Paragraph 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the layer as disclosed by Joshi et al. from copper as taught by Yang et al. to improve heat sink heat dissipation efficiency and reduce cost by selecting readily available materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Joshi et al. further discloses a distribution layer (140) being parallel to the monolayer (Figure 5) and having a first side and an opposing second side (Annotated Figure 5), the second side of the distribution layer being spaced apart from the monolayer to define a vapor space between the distribution layer and the monolayer (Figure 5, see also Figure 1: See arrows indicating a flow direction of vapor), the distribution layer defining a liquid channel formed along the first side configured to receive a liquid flowing in a streamwise flow direction generally parallel to and along the first side of the distribution layer (Figure 5, see also Figure 1: See arrows indicating a flow direction of liquid).
Joshi et al. further discloses the distribution layer having a plurality of perforations (142) fluidly open between the vapor space and the liquid channel (Figure 5, see also Figure 1), the plurality of perforations configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The perforations facilitate vapor flow from the vapor space to the liquid channel), the distribution layer further having a pair of sidewalls (Annotated Figure 3) and a top wall (Annotated Figure 3) extending between the pair of sidewalls to define an enclosed channel (i.e. defined by the liquid channel) (Figure 1 and Annotated Figure 3) adjacent at least one of the plurality of perforations (Figure 5, see also Figures 1-3) and disposed upon the first side of the distribution layer extending parallel to the streamwise flow direction (Annotated Figures 2 and 5, see also Figure 1), the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel (Figure 1) to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon (Annotated Figures 2 and 5, see also Figure 1: The very presence of the sidewalls at least partially directs vapor to flow around liquid flowing within the sidewalls), and
A plurality of permeable posts (135) extending between the monolayer and the distribution layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3), each of the plurality of permeable posts being generally transverse to the second layer (Figure 5, see also Figure 1: The plurality of permeable posts extend in a direction that is perpendicular to the second layer) and configured to permit capillary liquid flow from the second layer to the first layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The permeable posts 135 are configured to wick working fluid from the second layer 140 to the first layer 132).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel” (lines 10-11), “configured to at least partially separate the vapor from the liquid flowing within the liquid channel to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer” (lines 14-17), and “configured to permit capillary liquid flow from the distribution layer to the monolaver” (20-21), constitute functional limitations, there being no differentiating structure recited.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “the plurality of perforations configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel” (lines 9-10) and “the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon” (lines 14-17), and “configured to permit capillary liquid flow from the distribution layer to the monolayer” (line 20), constitute functional limitations, there being no differentiating structure recited.
In the instant case, since Joshi as modified by Hossein discloses the structural elements of a flow-boiling canopy wick as recited in claim 1 it is not evident how the flow-boiling canopy wick as disclose by Joshi as modified by Yang and Hossein is not configured to operate in the same manner that applicant’s flow-boiling canopy wick configured to operate.

    PNG
    media_image1.png
    268
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    718
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    466
    media_image3.png
    Greyscale

Regarding claim 6, Joshi et al. discloses a flow-boiling canopy wick as discussed above, where the plurality of perforations are disposed in a periodic arrangement (Figure 5, see also Figures 1-3).
Regarding claim 7, Joshi et al. discloses a flow-boiling canopy wick as discussed above, where the plurality of permeable posts are each configured to permit the liquid to travel from the distribution layer down to the monolayer there through (Figure 5 and Paragraphs 37-38, see also Figures 1-3).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “configured to permit the liquid stream to travel from the distribution layer down to the monolayer there through” (lines 2-3) constitute functional limitations, there being no differentiating structure recited.








Response to Arguments
Regarding the arguments on page 5, lines 5-13:
Applicant alleges that the claims are not indefinite under 35 USC 112 first paragraph.  Applicant’s argument has been considered but is moot in view of applicant’s amendment.
Regarding the arguments on page 5, line 14 to page 6, line 6, line 3:
Applicant alleges that the basis of the grounds of rejection do not properly reflect the body of the rejections. This appears to be a typographical error, now corrected.
It is noted that the 4/12/2022 Office Action clearly states that “In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status”, where the /12/2022 Office Action also indicates that the claims (1, 6, and 7) are rejected on the basis of “Joshi et al. (US 2019/0239395) and further in view of Yang et al. (US 2013/0112377) and Hossein et al. (US 2015/0198380)” and that the claims (claims 8, 13, and 14) are rejected on the basis of “Joshi et al. (US 2019/0239395) and further in view of Hossein et al. (US 2015/0198380)”.
Regarding the statements on page 6, line 4 to page 7, line 31:
Applicant’s statements regarding the claimed invention are noted.
Regarding the arguments on page 7, line 32 to page 9, line 6:
Applicant alleges that the cited art does not teach or disclose amended claims 1 and 8 in that the cited art relate to vapor chambers or heat pipes, whereas the instant invention relates to flow-boiling.  Applicant's arguments have been fully considered but they are not found to be persuasive.
As noted in the 35 USC 102 and 103 rejections above, the claimed (emphasis added) flow boiling canopy wick appears to be structurally indistinguishable from the conventional heat pipes of the cited art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., film meniscus evaporation, forced liquid stream flow along a top surface of the distribution layer, vapor in an underlying space continually vents to enable streamwise liquid tracks, capillary flow through permeable posts, replacing chaotic nucleated bubbles with structured vapor venting path, controlling the forced liquid stream flow with sidewalls/levees, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, none of the alleged concepts of “flow-boiling” and how the alleged concepts relate to the claimed flow boiling canopy wick are recited in a claims.
Further, it is also noted that applicant’s argument are previously addressed on page 15, line 3 to page 16, line 15 of the 7/14/2021 Office action.
Regarding the arguments on page 9, line 7 to page 10, line 6:
Applicant alleges that it was agreed that the claimed invention was not taught by the cited art in the 12/17/2021 interview.  Applicant's arguments have been fully considered but they are not found to be persuasive.
It is noted in the 12/17/2021 interview agenda that the proposed amendment appeared to overcome the 35 USC 103 rejections of record pending further search and consideration, not the specific limitation “a pair of sidewalls and a top wall extending between the pair of sidewalls to define an enclosed channel adjacent at least one of the plurality of perforations and disposed upon the first side of the distribution layer extending parallel to the streamwise flow direction, the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon” (e.g. claim 1, lines 11-18) as a whole as alleged.  
Further, it is understood that the discussion partially revolved around the specific structure of the distribution layer as encompassed by certain elements (e.g. 14 in relation to 20, 24, 26, 28, and/or 30) in relation to each other as located within the flow boiling canopy wick (Figures 10A-10C) and how that specific structure (if claimed) could define over the art of record.
However, upon further review of the claims and the cited art it was determined that (i) the flow boiling canopy wick of the amended claims still appears to be structurally indistinguishable from the conventional heat pipes of the cited art and that (ii) recitations directed to “the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon” (e.g. claim 1, lines 14-17) constitute functional limitations with no differentiating structure recited (See 4/12/2022 Office Action).
Regarding the arguments on page 10, line 7 to page 11, line 4:
Applicant alleges that Joshi merely discloses an enclosed vapor chamber and is completely silent with regard to flow boiling and that the examiner is misassembling the elements of Joshi without regard to the physical structure of the instant invention.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above (See “Regarding the arguments on page 6, line 5 to page 10, line 6”).  Specifically, the claimed (emphasis added) flow boiling canopy wick appears to be structurally indistinguishable from the conventional heat pipes of the cited art.
Regarding the arguments on page 11, lines 5 to page 12, line 30:
Applicant alleges that if the examiner is interpreting Joshi such that the vapor space is below the distribution layer (140 of Joshi) and the liquid space is above the distribution layer, the distribution layer of Joshi cannot be interpreted to also include sidewalls and a top wall.  Applicant's arguments have been fully considered but they are not found to be persuasive.
It is noted that the instant claims do NOT (emphasis added) appear to specify the structural composition and the location of all of the elements of the claimed distribution layer in a manner that structurally differs from the distribution layer of Joshi.  For example, the claims do not recite a distribution layer that comprises a pair of sidewalls (28) and a top wall (30) extending between the pair of sidewalls to define an enclosed channel (20) (e.g. Figure 10C), where the pair of sidewalls and the top wall are located within the flow boiling composite wick structure (10) (e.g. Figure 10C) as alleged.
While additional clarity could be provided, the rejection of record clearly identifies that Joshi discloses a plurality of elements (Figure 3 and annotated Figure 5: 140, sidewalls, top wall) that collectively define a distribution layer as claimed.
As noted in the 35 USC 102 and 103 rejections above, this distribution layer defines at least:
A vapor space between the distribution layer and the monolayer (Figure 5, see also Figure 1: See arrows indicating a flow direction of vapor), a liquid channel formed along the first side configured to receive a liquid flowing in a streamwise flow direction generally parallel to and along the first side of the distribution layer (Figure 5, see also Figure 1: See arrows indicating a flow direction of liquid), a plurality of perforations (142) fluidly open between the vapor space and the liquid channel (Figure 5, see also Figure 1), the plurality of perforations configured to permit vapor within the vapor space to continuously vent into the liquid flowing within the liquid channel (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The perforations facilitate vapor flow from the vapor space to the liquid channel), the distribution layer further having a pair of sidewalls (Annotated Figure 3) and a top wall (Annotated Figure 3) extending between the pair of sidewalls to define an enclosed channel (i.e. defined by the liquid channel) (Figure 1 and Annotated Figure 3) adjacent at least one of the plurality of perforations (Figure 5, see also Figures 1-3) and disposed upon the first side of the distribution layer extending parallel to the streamwise flow direction (Annotated Figures 2 and 5, see also Figure 1), the enclosed channel being configured to at least partially separate the vapor from the liquid flowing within the liquid channel (Figure 1) to maintain contact of the liquid flowing in the streamwise flow direction with the distribution layer in accordance with flow-boiling phenomenon (Annotated Figures 2 and 5, see also Figure 1: The very presence of the sidewalls at least partially directs vapor to flow around liquid flowing within the sidewalls).  See annotated Figure below for clarity.

    PNG
    media_image4.png
    260
    532
    media_image4.png
    Greyscale

Applicant also alleges that there is no teaching in Joshi where layer 140 includes a pair of sidewalls and a top wall as claimed.  Applicant's arguments have been fully considered but they are not found to be persuasive.
As discussed above, it is noted that the instant claims do NOT (emphasis added) appear to specify the structural composition of the claimed distribution layer (e.g. a distribution layer in the form of one or more integral or separate elements) in a manner that structurally differs from the distribution layer of Joshi.  As noted above, Joshi discloses a plurality of elements (Figure 3 and annotated Figure 5: 140, sidewalls, top wall) that collectively define a distribution layer that defines an “enclosed channel” (e.g. either the liquid space or the vapor chamber as a whole) as claimed.
Applicant also alleges that element of 140 of Joshi is internal and the side/top walls of Joshi are external and therefore are not linked to define an enclosed channel.  Applicant's arguments have been fully considered but they are not found to be persuasive.
As discussed above, it is noted that the instant claims do NOT (emphasis added) appear to specify the structural composition of the claimed distribution layer (e.g. a distribution layer in the form of one or more integral or separate elements) in a manner that structurally differs from the distribution layer of Joshi.  As noted above, Joshi discloses a plurality of elements (Figure 3 and annotated Figure 5: 140, sidewalls, top wall) that collectively define a distribution layer that defines an “enclosed channel” (e.g. either the liquid space or the vapor chamber as a whole) as claimed.
Regarding the arguments on page 12, line 31 to page 13, line 8:
Applicant alleges that the alleged enclosed channel of Joshi is not disposed on the first side of the distribution layer.  Applicant's arguments have been fully considered but they are not found to be persuasive.
Applicant’s arguments appear to mischaracterize the rejection of record.  As noted in the 35 USC 102 and 103 rejections above, Joshi discloses “the distribution layer further having a pair of sidewalls (Annotated Figure 3) and a top wall (Annotated Figure 3) extending between the pair of sidewalls to define an enclosed channel (i.e. defined by the liquid channel) (Figure 1 and Annotated Figure 3) adjacent at least one of the plurality of perforations (Figure 5, see also Figures 1-3) and disposed upon the first side of the distribution layer extending parallel to the streamwise flow direction (Annotated Figures 2 and 5, see also Figure 1)” as recited in claim 1.  Specifically, the enclosed channel is explicitly depicted as disposed on the first side of the distribution layer (i.e. between 140 and 122).
Regarding the arguments on page 13, lines 9-22:
Applicant alleges that Joshi is completely silent to a structure that defines an enclosed channel as claimed.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above (see “Regarding the arguments on page 6, line 5 to page 10, line 6” and “Regarding the arguments on page 11, lines 7 to page 12, line 30”).
Specifically, (i) none of the alleged concepts of “flow-boiling” and how the alleged concepts relate to the claimed flow boiling canopy wick are recited in a claims and (ii) Joshi discloses a plurality of elements that collectively define a distribution layer that defines an “enclosed channel” as claimed.
Regarding the arguments on page 13, lines 23-25:
Applicant alleges that Yang does not remedy the deficiencies of Joshi.  Applicant's arguments have been fully considered but they are not found to be persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, and as noted in the 35 USC 103 rejections above, Yang is merely relied upon to teach forming the monolayer of Joshi from copper as taught by Yang.
Regarding the arguments on page 14, lines 1-4:
Applicant’s argument has been considered but is moot in view of applicant’s amendment.
Regarding the arguments on page 14, line 5 to page 17, line 14:
Applicant alleges that since the cited art does not teach or disclose the structure of the claimed “permeable posts” or the structure of the claimed “enclosed channel”, the examiner has failed to consider the associated functional language as recited in the claims.
Regarding the arguments on page 11, lines 7 to page 12, line 30:
Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above (see “Regarding the arguments on page 6, line 5 to page 10, line 6” and “Regarding the arguments on page 11, lines 7 to page 12, line 30”).
Specifically, and as noted in the 35 USC 102 and 103 rejections above, the claimed (emphasis added) flow boiling canopy wick appears to be structurally indistinguishable from the conventional heat pipes of the cited art.  Therefore, the claims are not patentable and is fully met by the reference(s).  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Further, Joshi discloses a plurality of elements (Figure 3 and annotated Figure 5: 140, sidewalls, top wall) that collectively define a distribution layer as claimed.
Further Joshi discloses a plurality of permeable posts (135) extending between the monolayer and the distribution layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3), each of the plurality of permeable posts being generally transverse to the second layer (Figure 5, see also Figure 1: The plurality of permeable posts extend in a direction that is perpendicular to the second layer) and configured to permit capillary liquid flow from the second layer to the first layer (Figure 5 and Paragraphs 37-38, see also Figures 1-3: The permeable posts 135 are configured to wick working fluid from the second layer 140 to the first layer 132) as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2000074579 A discloses a heat pipe wick structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763